NICHOLAS G. VASKOV
City Attorney
Nevada Bar No. 8298
BRIAN R. REEVE
Assistant City Attorney
Nevada Bar No. 10197
KRISTINA E. GILMORE
Assistant City Attorney
Nevada Bar No. 11564
240 Water Street, MSC 144
Henderson, NV 89015
(702) 267-1231
(702) 267-1201 Facsimile
brian.reeve@cityofhenderson.com

Attorneys for Defendant
CITY OF HENDERSON


                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA


 DANIEL S. KING, An Individual,                        CASE NO.: 2:19-CV-01129-JAD-BNW

                          Plaintiff,
 v.                                                    STIPULATION AND ORDER FOR
                                                       EXTENSION OF TIME FOR DEFENDANT
 CITY OF HENDERSON,                                    TO FILE REPLY IN SUPPORT OF
                                                       MOTION TO DISMISS
                          Defendant.
                                                       (First Request)


         Defendant City of Henderson (the “City”) and Plaintiff Daniel S. King (“King”) hereby

stipulate and agree as follows:

      1. On October 14, 2019, the City filed a Motion to Dismiss, or in the Alternative for a Stay

         Pending Arbitration (“Motion to Dismiss”). See Doc. #9.

      2. On October 29, 2019, King filed a Motion to Extend Time to File Motions seeking an extension

         of time to respond to the City’s Motion to Dismiss. See Doc. #12.

      3. On November 18, 2019, the Court denied King’s Motion to Extend Time and directed King to

         file a response to the City’s Motion to Dismiss, or a proper motion to extend the response

         deadline, by November 22, 2019. See Doc. #15.



                                              Page 1
   4. On November 22, 2019, King filed an Opposition to the City’s Motion to Dismiss and a

       Countermotion for Leave of Court to File First Amended Complaint.

   5. In light of the Thanksgiving Holiday, the City will have an additional seven (7) days within

       which to file a Reply brief in support of its Motion to Dismiss. Accordingly, the City’s Reply

       brief in support of its Motion to Dismiss and its Response to King’s Countermotion for Leave

       of Court to File First Amended Complaint will both be due on or before December 6, 2019.

Dated this November 25, 2019.                        HENDERSON CITY ATTORNEY

                                                     /s/ Brian R. Reeve
                                                     BRIAN R. REEVE
                                                     Assistant City Attorney
                                                     Nevada Bar No. 10197
                                                     KRISTINA E. GILMORE
                                                     Assistant City Attorney
                                                     Nevada Bar No. 11564
                                                     240 Water Street, MSC 144
                                                     Henderson, NV 89015
                                                     brian.reeve@cityofhenderson.com

                                                     Attorneys for City of Henderson

Dated this November 25, 2019.                        LAW OFFICES OF ROBERT P. SPRETNAK

                                                     /s/ Robert P. Spretnak
                                                     ROBERT P. SPRETNAK, ESQ.
                                                     Nevada Bar No. 5135
                                                     8275 S. Eastern Ave., Suite 200
                                                     Las Vegas, NV 89123
                                                     bob@spretnak.com

                                                     Attorney for Plaintiff, Daniel S. King


                                             ORDER

            IT IS SO ORDERED.

            Dated
            Dated:this    day26,
                    November  of 2019.                      , 2019.




                                    UNITED STATES DISTRICT COURT JUDGE




                                            Page 2
